DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 – 4, 6, 7, 11, 15, 17, and 19 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kramer (US-6701296-B1), hereinafter Kramer, in view of Birkenbach (US-20120323364-A1), hereinafter Birkenbach.
Regarding claim 1, Kramer teaches:
A robotic system (see at least Fig. 16A, in which a hand controls a robotic hand) comprising:
 A hand tracking system (see at least Col. 11, lines 30 – 40: “The core of the control software is an adaptive pattern recognition algorithm. In the algorithm, each sensor value is treated as one component of an overall "hand-state vector," i.e., each joint angle represents one axis in an n-dimensional "hand-space" where n is the number of instrumented joints (typically n=14). As the hand moves, the hand-state vector traces a trajectory through hand-space. This is shown for a three-dimensional space in FIG. 6”);
And a controller coupled to the hand tracking system (see at least col 9. Lines 52 – 56: “The prototype system consists of a Motorola 68HC11 microcomputer board, with various interchangeable peripheral devices that encode and display information. Each user can select the peripheral devices that best satisfy his individual communication needs. In the Figures, the arrows denote the directions of information flow”); wherein the control is configured to: 
Receive, from the hand tracking system, a plurality of locations of a hand (see at least Fig. 44 which is noted in the description of drawings as: “an example 2-D curve of hand-state trajectory”, see further col. 11, line 35 – 36: “As the hand moves, the hand-state vector traces a trajectory through hand-space”); 
Kramer does not teach, but Birkenbach teaches:
Wherein the controller is configured to: 
Determine if the hand is in a first hand pose based on the plurality of locations (see at least [0029] – [0031] which discloses an “initiating user gesture” which is recognized by a detection unit in order to start an “interaction mode”); 
In response to determining that the hand is in the first hand pose, switch the robotic system to a hand trajectory detection mode (see at least [0029] – [0031] in which the “initiating user gesture” starts the “interaction mode” in order to identify further gestures from the user); 
And while in the hand trajectory detection mode: detect, based on hand tracking information from the hand tracking system, that the hand has performed a first hand trajectory of a plurality of known hand trajectories (see at least [0029] – [0031] in which the “initiating user gesture” starts the “interaction mode” and identifies at least one further gesture (or first gesture within the interaction mode));
And in response to detecting the first hand trajectory, change a mode of operation (see at least [0050] – [0053] which describes how the gestures taken during the interaction mode are used to control the system. One example given includes the user pointing at a spot on a screen in order to cause the system to “zoom in” on a detail in the spot being pointed to, I.e. a “zoom mode”).
It would be prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Kramer with the teachings of Birkenbach because as stated by Birkenbach, the innovations included in this gesture-based system have “several advantages, the main one being that it provides an intuitive remote control method. The user can perform the control gestures at their working location, thus allowing for a fluent working sequence”. Further, regarding the specific hand gestures used to initiate and change modes, Birkenbach states “Merely using hand gestures might make it difficult for the detection unit (for example, a camera system) or the (software-based) gesture detection system to identify whether a certain gesture has been made or to uniquely identify said gesture and its meaning. For this reason, one advantageous embodiment of the present invention envisages augmenting the gestures in such a way that the command given can be easily and reliably identified. Such reliable recognition and unique identification will of course also benefit the patient in terms of the success of the medical procedure. The term "augmented gesture" is for example intended to express that such gestures have a potential to convey information which exceeds that of more usual hand gestures, and it may be said in this respect that in accordance with this aspect of the invention, the gestures are emphasized or made more easily detectable or more unique or more easily differentiated from each other or from other gestures or other hand movements”. 

Regarding claim 2, the combination of Kramer and Birkenbach teaches the robotic system of claim 1.
Kramer further teaches wherein the hand tracking information comprises a sequence of velocities of the hand (see at least Fig. 38 which in the description of drawings is listed as “a plot of an example hand-state velocity vector magnitude versus time curve with various points of interest marked”).

Regarding claim 3, the combination of Kramer and Birkenbach teaches the robotic system of claim 2.
Kramer further teaches:
Wherein to detect the first hand trajectory, the controller is configured to compare the sequence of velocities to sequences of velocities associated with each of the plurality of known hand trajectories (see at least col. 14, lines 27 – 35: “The overall recognition algorithm includes a gesture parsing routine and a classification routine (FIG. 37) which work together to extract the desired hand-pose from continuously varying finger and wrist motion. When the parsing routine, which monitors the joint dynamics, detects a hand-state velocity minimum point (FIG. 30), one of various classification algorithms is used to determine the "nearest" predefined hand-pose (beacon) corresponding to the hand-state sample”).

Regarding claim 4 the combination of Kramer and Birkenbach teaches the robotic system of claim 2.
Kramer further teaches:
Wherein to detect the first hand trajectory, the controller is configured to: 
Convert the sequence of velocities to a sequence of symbols (see at least col. 8 lines 31 – 36: “…a computer, which is preferably portable 340 and carried by the user (FIGS. 1,2,34, receives the digitized glove sensor data from the analog-to-digital converter and transforms the information into symbolic output, e.g., letters and control signals”); 
And compare the sequence of symbols to sequences of symbols associated with each of the plurality of known hand trajectories (see at least col. 14 line 53 – col. 15 line 65 which describes the method of classifying the gestures into symbols. “Therefore, the classification rule reduces to selecting the symbol corresponding to the family of hyperellipsoids in which the hand-state sample lies inside the hyperellipsoid of smallest isovalue”).

Regarding claim 6, the combination of Kramer and Birkenbach teaches the robotic system of claim 1.
Kramer further teaches:
 Wherein to determine that the hand is in the first hand pose, the controller is configured to match the plurality of locations to the first hand pose using a classifier (see at least col. 14 lines 27 – 35: “The overall recognition algorithm includes a gesture parsing routine and a classification routine (FIG. 37) which work together to extract the desired hand-pose from continuously varying finger and wrist motion. When the parsing routine, which monitors the joint dynamics, detects a hand-state velocity minimum point (FIG. 30), one of various classification algorithms is used to determine the "nearest" predefined hand-pose (beacon) corresponding to the hand-state sample”).

Regarding claim 7, Kramer and Birkenbach teaches the robotic system of claim 1.
Kramer further teaches:
Wherein to determine that the hand is in the first hand pose, the controller is configured to: 
Generate a feature set from the plurality of locations (see at least col. 14 lines 1 – 52 wherein the Kramer describes “recognizing a vector of features” and further describes how the hand pose is broken down into several components based on sensors attached to the hand which track the positions of joints); 
And compare the feature set to feature sets of a plurality of hand poses (see at least col. 14 lines 1 – 52 where Kramer further describes the recognition algorithm which includes a gesture parsing routine and a classification routine which “work together to extract the desired hand pose from the continuously varying finger and wrist motion” in order to classify the hand pose by comparing the set of positions against other known sets of positions).

Regarding claim 11, Kramer teaches:
A controller coupled to a hand tracking system: (see at least col 9. Lines 52 – 56: “The prototype system consists of a Motorola 68HC11 microcomputer board, with various interchangeable peripheral devices that encode and display information. Each user can select the peripheral devices that best satisfy his individual communication needs. In the Figures, the arrows denote the directions of information flow”);
And a robotic system (see at least Fig. 16A, in which a hand controls a robotic hand);
Receiving, from the hand tracking system, a plurality of locations of a hand (see at least Fig. 44 which is noted in the description of drawings as: “an example 2-D curve of hand-state trajectory”, see further col. 11, line 35 – 36: “As the hand moves, the hand-state vector traces a trajectory through hand-space”); 
Kramer does not teach, but Birkenbach teaches:
A method comprising: 
Determining, by the controller, if the hand is in a first hand pose based on the plurality of locations (see at least [0029] – [0031] which discloses an “initiating user gesture” which is recognized by a detection unit in order to start an “interaction mode”);
In response to determining that the hand is in the first hand pose, switching, by the controller, to a hand trajectory detection mode (see at least [0029] – [0031] in which the “initiating user gesture” starts the “interaction mode” in order to identify further gestures from the user); 
And while in the hand trajectory detection mode:  -57-ISRG03070C3/US-0067USC 1 C1 C1
Detecting, based on hand tracking information from the hand tracking system, that the hand has performed a first hand trajectory of a plurality of known hand trajectories (see at least [0029] – [0031] in which the “initiating user gesture” starts the “interaction mode” and identifies at least one further gesture (or first gesture within the interaction mode));
And in response to detecting the first hand trajectory, changing a mode of operation (see at least [0050] – [0053] which describes how the gestures taken during the interaction mode are used to control the system. One example given includes the user pointing at a spot on a screen in order to cause the system to “zoom in” on a detail in the spot being pointed to, I.e. a “zoom mode”).
It would be prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Kramer with the teachings of Birkenbach because as stated by Birkenbach, the innovations included in this gesture-based system have “several advantages, the main one being that it provides an intuitive remote control method. The user can perform the control gestures at their working location, thus allowing for a fluent working sequence”. Further, regarding the specific hand gestures used to initiate and change modes, Birkenbach states “Merely using hand gestures might make it difficult for the detection unit (for example, a camera system) or the (software-based) gesture detection system to identify whether a certain gesture has been made or to uniquely identify said gesture and its meaning. For this reason, one advantageous embodiment of the present invention envisages augmenting the gestures in such a way that the command given can be easily and reliably identified. Such reliable recognition and unique identification will of course also benefit the patient in terms of the success of the medical procedure. The term "augmented gesture" is for example intended to express that such gestures have a potential to convey information which exceeds that of more usual hand gestures, and it may be said in this respect that in accordance with this aspect of the invention, the gestures are emphasized or made more easily detectable or more unique or more easily differentiated from each other or from other gestures or other hand movements”. 

Regarding claim 15, the combination of Kramer and Birkenbach teaches the method of claim 11.
Kramer further teaches wherein determining that the hand is in the first hand pose comprises matching the plurality of locations to the first hand pose using a classifier (see at least col. 14 lines 27 – 35: “The overall recognition algorithm includes a gesture parsing routine and a classification routine (FIG. 37) which work together to extract the desired hand-pose from continuously varying finger and wrist motion. When the parsing routine, which monitors the joint dynamics, detects a hand-state velocity minimum point (FIG. 30), one of various classification algorithms is used to determine the "nearest" predefined hand-pose (beacon) corresponding to the hand-state sample”).

Regarding claim 17, Kramer teaches:
A controller coupled to a hand tracking system: (see at least col 9. Lines 52 – 56: “The prototype system consists of a Motorola 68HC11 microcomputer board, with various interchangeable peripheral devices that encode and display information. Each user can select the peripheral devices that best satisfy his individual communication needs. In the Figures, the arrows denote the directions of information flow”);
And a robotic system (see at least Fig. 16A, in which a hand controls a robotic hand);
Receiving, from the hand tracking system, a plurality of locations of a hand (see at least Fig. 44 which is noted in the description of drawings as: “an example 2-D curve of hand-state trajectory”, see further col. 11, line 35 – 36: “As the hand moves, the hand-state vector traces a trajectory through hand-space”); 
Kramer does not teach, but Birkenbach teaches:
A non-transitory tangible medium configured to store computer readable instructions, which when executed by a controller of a robotic system, cause the controller to perform a method comprising: -58-ISRG03070C3/US-0067USC 1 C1 C1
Determining, by the controller, if the hand is in a first hand pose based on the plurality of locations (see at least [0029] – [0031] which discloses an “initiating user gesture” which is recognized by a detection unit in order to start an “interaction mode”);
In response to determining that the hand is in the first hand pose, switching, by the controller, to a hand trajectory detection mode (see at least [0029] – [0031] in which the “initiating user gesture” starts the “interaction mode” in order to identify further gestures from the user);
And while in the hand trajectory detection mode: 
Detecting, based on hand tracking information from the hand tracking system, that the hand has performed a first hand trajectory of a plurality of known hand trajectories (see at least [0029] – [0031] in which the “initiating user gesture” starts the “interaction mode” and identifies at least one further gesture (or first gesture within the interaction mode));
And in response to detecting the first hand trajectory, changing a mode of operation (see at least [0050] – [0053] which describes how the gestures taken during the interaction mode are used to control the system. One example given includes the user pointing at a spot on a screen in order to cause the system to “zoom in” on a detail in the spot being pointed to, I.e. a “zoom mode”).
It would be prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Kramer with the teachings of Birkenbach because as stated by Birkenbach, the innovations included in this gesture-based system have “several advantages, the main one being that it provides an intuitive remote control method. The user can perform the control gestures at their working location, thus allowing for a fluent working sequence”. Further, regarding the specific hand gestures used to initiate and change modes, Birkenbach states “Merely using hand gestures might make it difficult for the detection unit (for example, a camera system) or the (software-based) gesture detection system to identify whether a certain gesture has been made or to uniquely identify said gesture and its meaning. For this reason, one advantageous embodiment of the present invention envisages augmenting the gestures in such a way that the command given can be easily and reliably identified. Such reliable recognition and unique identification will of course also benefit the patient in terms of the success of the medical procedure. The term "augmented gesture" is for example intended to express that such gestures have a potential to convey information which exceeds that of more usual hand gestures, and it may be said in this respect that in accordance with this aspect of the invention, the gestures are emphasized or made more easily detectable or more unique or more easily differentiated from each other or from other gestures or other hand movements”. 


Regarding claim 19, the combination of Kramer and Birkenbach teaches the non-transitory tangible medium of claim 17.
Kramer further teaches wherein determining that the hand is in the first hand pose comprises matching the plurality of locations to the first hand pose using a classifier (see at least col. 14 lines 27 – 35: “The overall recognition algorithm includes a gesture parsing routine and a classification routine (FIG. 37) which work together to extract the desired hand-pose from continuously varying finger and wrist motion. When the parsing routine, which monitors the joint dynamics, detects a hand-state velocity minimum point (FIG. 30), one of various classification algorithms is used to determine the "nearest" predefined hand-pose (beacon) corresponding to the hand-state sample”).

Claims 5, 12 – 14, and 18 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kramer, Birkenbach, and Itkowitz (“Pen-Based 3D Trajectory Gesture Recognition”), hereinafter Itkowitz.
Regarding claim 5, the combination of Kramer and Birkenbach teaches the robotic system of claim 2.
Itkowitz teaches wherein the sequence of velocities is a sequence of unit velocities (see at least “Feature Extraction” section: “The principal feature used by Kim and Chien for gesture recognition is the unit velocity vector. The velocity vector is desirable because it is invariant to the starting position of the gesture. In addition, a normalized velocity vector accounts for variations in size or speed of the gesture. The point samples are therefore converted into a sequence of unit velocity vectors”).
It would be prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Kramer and Birkenbach with the teachings of Itkowitz because, to reiterate Itkowitz: “The velocity vector is desirable because it is invariant to the starting position of the gesture. In addition, a normalized velocity vector accounts for variations in size or speed of the gesture. The point samples are therefore converted into a sequence of unit velocity vectors”.

Regarding claim 12, the combination of Kramer and Birkenbach teaches the method of claim 11. 
Itkowitz teaches wherein the hand tracking information comprises a sequence of unit velocities of the hand (see at least “Feature Extraction” section: “The principal feature used by Kim and Chien for gesture recognition is the unit velocity vector. The velocity vector is desirable because it is invariant to the starting position of the gesture. In addition, a normalized velocity vector accounts for variations in size or speed of the gesture. The point samples are therefore converted into a sequence of unit velocity vectors”).
It would be prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Kramer and Birkenbach with the teachings of Itkowitz because, to reiterate Itkowitz: “The velocity vector is desirable because it is invariant to the starting position of the gesture. In addition, a normalized velocity vector accounts for variations in size or speed of the gesture. The point samples are therefore converted into a sequence of unit velocity vectors”.

Regarding claim 13 the combination of Kramer, Birkenbach, Kramer, and Itkowitz teaches the method of claim 12.
Kramer teaches:
Wherein detecting the first hand trajectory comprises comparing the sequence of velocities to sequences of velocities associated with each of the plurality of known hand trajectories (see at least col. 14, lines 27 – 35: “The overall recognition algorithm includes a gesture parsing routine and a classification routine (FIG. 37) which work together to extract the desired hand-pose from continuously varying finger and wrist motion. When the parsing routine, which monitors the joint dynamics, detects a hand-state velocity minimum point (FIG. 30), one of various classification algorithms is used to determine the "nearest" predefined hand-pose (beacon) corresponding to the hand-state sample”).
Itkowitz teaches wherein the velocities are unit velocities (see at least “Feature Extraction” section: “The principal feature used by Kim and Chien for gesture recognition is the unit velocity vector. The velocity vector is desirable because it is invariant to the starting position of the gesture. In addition, a normalized velocity vector accounts for variations in size or speed of the gesture. The point samples are therefore converted into a sequence of unit velocity vectors”).
It would be prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Kramer and Birkenbach with the teachings of Itkowitz because, to reiterate Itkowitz: “The velocity vector is desirable because it is invariant to the starting position of the gesture. In addition, a normalized velocity vector accounts for variations in size or speed of the gesture. The point samples are therefore converted into a sequence of unit velocity vectors”.

Regarding claim 14, the combination of Kramer, Birkenbach, and Itkowitz teaches the method of claim 12.
Kramer further teaches:
Converting the sequence of velocities to a sequence of symbols (see at least col. 8 lines 31 – 36: “…a computer, which is preferably portable 340 and carried by the user (FIGS. 1,2,34, receives the digitized glove sensor data from the analog-to-digital converter and transforms the information into symbolic output, e.g., letters and control signals”); 
And comparing the sequence of symbols to sequences of symbols associated with each of the plurality of known hand trajectories (see at least col. 14 line 53 – col. 15 line 65 which describes the method of classifying the gestures into symbols. “Therefore, the classification rule reduces to selecting the symbol corresponding to the family of hyperellipsoids in which the hand-state sample lies inside the hyperellipsoid of smallest isovalue”).
Itkowitz teaches wherein the velocities are unit velocities (see at least “Feature Extraction” section: “The principal feature used by Kim and Chien for gesture recognition is the unit velocity vector. The velocity vector is desirable because it is invariant to the starting position of the gesture. In addition, a normalized velocity vector accounts for variations in size or speed of the gesture. The point samples are therefore converted into a sequence of unit velocity vectors”).
It would be prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Kramer and Birkenbach with the teachings of Itkowitz because, to reiterate Itkowitz: “The velocity vector is desirable because it is invariant to the starting position of the gesture. In addition, a normalized velocity vector accounts for variations in size or speed of the gesture. The point samples are therefore converted into a sequence of unit velocity vectors”.

Regarding claim 18, the combination of Kramer and Birkenbach teaches the non-transitory tangible medium of claim 17.
Kramer teaches: 
Wherein detecting the first hand trajectory comprises comparing the sequence of velocities to sequences of velocities associated with each of the plurality of known hand trajectories (see at least col. 14, lines 27 – 35: “The overall recognition algorithm includes a gesture parsing routine and a classification routine (FIG. 37) which work together to extract the desired hand-pose from continuously varying finger and wrist motion. When the parsing routine, which monitors the joint dynamics, detects a hand-state velocity minimum point (FIG. 30), one of various classification algorithms is used to determine the "nearest" predefined hand-pose (beacon) corresponding to the hand-state sample”).
Itkowitz teaches:
Wherein the hand tracking information comprises a sequence of unit velocities of the hand (see at least “Feature Extraction” section: “The principal feature used by Kim and Chien for gesture recognition is the unit velocity vector. The velocity vector is desirable because it is invariant to the starting position of the gesture. In addition, a normalized velocity vector accounts for variations in size or speed of the gesture. The point samples are therefore converted into a sequence of unit velocity vectors”).
It would be prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Kramer and Birkenbach with the teachings of Itkowitz because, to reiterate Itkowitz: “The velocity vector is desirable because it is invariant to the starting position of the gesture. In addition, a normalized velocity vector accounts for variations in size or speed of the gesture. The point samples are therefore converted into a sequence of unit velocity vectors”.

Claims 8, 9, 16, and 20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kramer, Birkenbach, and Zhao (US-20090268010-A1), hereinafter Zhao.
Regarding claim 8, the combination of Kramer and Birkenbach teaches the robotic system of claim 1.
Zhao teaches:
Wherein the change in mode of operation comprises enabling a display mode, disabling a display mode, or switching to a new display mode (see at least [0144] – [0146] which describes a toggle for switching between display modes).
It would be prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Kramer and Birkenbach with the teachings of Zhao because the innovations described by Zhao would give greater control and visibility to the operator of a robot during a procedure.

Regarding claim 9, the combination of Kramer and Birkenbach teaches the robotic system of claim 1.
Zhao teaches:
Wherein the change in mode of operation comprises a change in an illumination level of a worksite (see at least [0241] – [0243] which describes at least one light source for a worksite, and a “means for turning off and on at least one of the light sources”).
It would be prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Kramer and Birkenbach with the teachings of Zhao because the innovations described by Zhao would give greater control and visibility to the operator of a robot during a procedure.

Regarding claim 16 the combination of Kramer and Birkenbach teaches the robotic system of claim 11.
Zhao teaches:
Wherein the change in mode of operation comprises enabling a display mode, disabling a display mode, or switching to a new display mode (see at least [0144] – [0146] which describes a toggle for switching between display modes).
It would be prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Kramer and Birkenbach with the teachings of Zhao because the innovations described by Zhao would give greater control and visibility to the operator of a robot during a procedure.

Regarding claim 20, the combination of Kramer and Birkenbach teaches the non-transitory tangible medium of claim 17.
Wherein the change in mode of operation comprises enabling a display mode, disabling a display mode, or switching to a new display mode (see at least [0144] – [0146] which describes a toggle for switching between display modes).
It would be prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Kramer and Birkenbach with the teachings of Zhao because the innovations described by Zhao would give greater control and visibility to the operator of a robot during a procedure.

Claim 10 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kramer, Birkenbach, and Hoffman (US-20090248036-A1), hereinafter Hoffman.
Regarding claim 10, the combination of Kramer and Birkenbach teaches the robotic system of claim 1.
Hoffman teaches:
Wherein the change in mode of operation comprises a change to: 
A clutching mode, an imaging device control mode, an imaging device focus mode, or a manipulator arm swapping mode (see at least [0209]: “The first user interface 1608A may include a region of interest (fovea) selector 1620, a user preference selector 1622, and an enhanced display mode selector 1624 to select an enhanced display mode 1634… If the system is selected to be in an enhanced display mode, the source rectangle 1632 and/or the destination rectangle 1633 may be automatically selected based on one or more of the estimated tool centroid 1630, the depth 1631, the user focal-point, or the mean working envelope. In some cases, a user may select a fixed destination rectangle while the source rectangle 1632 is automatically selected).
It would be prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Kramer and Birkenbach with the teachings of Hoffman because as stated by Hoffman, a more efficient use of the viewing system of a robotic system will make the robotic system procedures more efficient as well.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH NELESKI whose telephone number is (571) 272-6064. The examiner can normally be reached 10 – 6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Mott can be reached on (571) 270-5376. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/E.R.N./Examiner, Art Unit 3664                                                                                                                                                                                                        
/ADAM R MOTT/Supervisory Patent Examiner, Art Unit 3664